Citation Nr: 1638604	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  15-15 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of prostate cancer, status-post radiation, to include the propriety of the reduction form 100 percent to 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel





INTRODUCTION

The Veteran had active duty service from July 1947 to June 1950 and from September 1950 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over this claim was subsequently transferred to the RO in St. Petersburg, Florida.

In an April 2015 substantive appeal, the Veteran requested a Board hearing at a local VA office.  He withdrew this request in February 2016.  Therefore, any request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704 (e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO assigned a 100 percent rating for the Veteran's prostate cancer, effective May 24, 2005.

2.  A July 2012 VA examination found that the Veteran's prostate cancer was no longer active, that the treatment was completed and that he was currently in watchful waiting status.

3.  In a July 2012 rating decision, the RO proposed to reduce the 100 percent rating for the prostate cancer to a 40 percent rating; the RO notified the Veteran of this proposed action in a corresponding July 2012 letter.

4.  In an October 2012 rating decision, the RO discontinued the 100 percent rating for prostate cancer and assigned a 20 percent rating, effective January 1, 2013.
5.  Since January 1, 2013, the Veteran's residuals of prostate cancer, status-post radiation manifested as urinary leakage requiring the use of absorbent materials that are changed between two and three times per day without renal dysfunction or the use of an appliance.


CONCLUSION OF LAW

1.  Discontinuance of the 100 percent rating for prostate cancer was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.115a, 7528 (2015). 

2.  The criteria for a 40 percent rating, but no higher, for residuals of prostate cancer, status-post radiation, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.115a, 7528 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006).  Here, an issue on appeal arises from disagreement with a rating reduction under 38 C.F.R. § 3.105.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105 (e), (i).  For this reason, the Board concludes that the VCAA does not apply to the claim regarding the propriety of reducing the Veteran's prostate cancer disability rating decided herein.  Alternatively, for the reasons discussed fully below, the RO complied with the procedures required under 38 C.F.R. § 3.105 (e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond. 

Regarding the increased rating claim herein, the Veteran has not received specific notice.  In this regard, the Board observes that, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007). Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.

In this case, the evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claim for an increased rating based on notice that was provided to him during the course of this appeal.  Specifically, the October 2012 rating decision and April 2015 statement of the case informed the Veteran of the criteria for an increased rating and the rating criteria for malignant neoplasms of the genitourinary system and prostate gland injuries as well as his respective responsibilities in obtaining evidence in support of his claim.  Moreover, the Board finds that the Veteran had actual knowledge of what was necessary to substantiate his claim for an increased rating.  In this regard, the Veteran has submitted multiple statements in support of his appeal in which he describes voiding frequency and incontinence.  Therefore, based on the Veteran's own statements, the Board finds that he has demonstrated actual knowledge of the evidence and information necessary to substantiate his claim for an increased rating.

For the foregoing reasons, the Board finds that VA's failure to provide the Veteran with adequate VCAA notice with respect to the elements of an increased rating did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Moreover, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Furthermore, VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, private treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, and a VA examination. 

The Veteran has been afforded a VA examination in July 2012 conjunction with the claim decided herein.  Neither the Veteran nor his representative has alleged that the VA examination is inadequate for rating purposes.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected residuals of prostate cancer, status-post radiation as it includes an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his residuals of prostate cancer, status-post radiation has worsened in severity since the last VA examination.  Rather, with respect to this claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for an increased rating and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Analysis

Service connection for prostate cancer was granted by a December 2005 rating decision, and a 100 percent rating was awarded, effective May 24, 2005.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The RO proposed reducing the Veteran's rating for prostate cancer from 100 percent to 20 percent in a July 2012 rating decision.  The Veteran was notified of this proposal in a letter dated in that same month.  In the letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence that his compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  The Veteran submitted no evidence within the 60-day period.  In an October 2012 rating decision, the RO reduced the rating of the Veteran's prostate cancer from 100 percent to 20 percent, effective January 1, 2013, and informed the Veteran of this in a November 2012 letter.  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105 (e).  As noted, by a July 2012 rating decision and notice letter to the Veteran, the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based. 38 C.F.R. § 3.105(e).  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed, the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id. Here, the reduction was effectuated in an October 2012 rating decision, accompanied by a notice letter; the effective date of the reduction was January 1, 2013.  The RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date. 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2.  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Prostate cancer is evaluated under the rating code for as malignant neoplasms of the genitourinary system.  See 38 C.F.R. § 3.116b, Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent rating is assigned for malignant neoplasms of the genitourinary system.   A Note following Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent will continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528. 

A July 2012 genitourinary examination noted that the Veteran had been diagnosed with prostate adenocarcinoma in 2005 and that he had undergone three months of adjuvant hormonal ablation therapy, radioactive seed implantation and external beam radiation treatment in 2005.  The Veteran reported that he had not had any further treatment for the condition since that time, that he had followed-up with his urologist every six months, that his PSA values have been low and that he was engaged in watchful waiting.  Surgery for prostate cancer was denied.  Therefore, application of Diagnostic Code 7528 shows that the Veteran responded to treatment and there has not been a local reoccurrence or metastasis of his prostate cancer.  Accordingly, a 100 percent rating is no longer warranted under Diagnostic Code 7528, and the disability must be rated on its residuals. 

The rating criteria for voiding dysfunction and renal dysfunction are found at 38 C.F.R. § 4.115a.

Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg% [milligrams per 100 milliliters]; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent disability rating.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating.  Id.

Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent disability rating.  Id.

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding. Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  Where such requires the wearing of absorbent materials which must be changed two-to-four times per day, a 40 percent disability rating is warranted.  Where such requires the wearing of absorbent materials which must be changed less than two times per day, a 20 percent rating is warranted.  38 C.F.R. § 4.115a.

Urinary frequency is also evaluated under 38 C.F.R. § 4.115a.  Urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent disability rating.   A daytime voiding interval between one and two hours, or awakening to void three to four times per night warrants a 20 percent disability rating.  Id.

Obstructed voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent disability rating.  38 C.F.R. § 4.115a.

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis with the loss of erectile power.  There is no other alternative criterion which warrants assignment of a compensable disability rating and a 20 percent rating is the only schedular rating provided.

The Veteran's representative asserts that a 40 percent rating is warranted as the Veteran had to change absorbent material two to three times per day and he experienced urine leakage.  A July 2012 VA examination report reflects the Veteran's reports that he planned out times to urinate frequently so that he did not have episodes of urgency and urinary leakage and that he had no pad use at the present time.  He also reported a daytime voiding interval between two and three hours, nighttime awakening to void three to four times, hesitancy, a slow or weak stream, a decreased force of steam and urinary dribbling following voiding.  A history of recurrent symptomatic urinary tract or kidney infections and the use of an appliance were denied.

Considering the pertinent evidence in light of the above, the Board finds that a 40 percent rating, but no higher, for residuals of prostate cancer, status-post radiation is warranted.  In this regards, the July 2012 VA examination report indicates that the Veteran had a daytime voiding interval between two and three hours and nighttime awakening to void three to four times.  However, in a June 2013 notice of disagreement, the Veteran wrote that he sometimes urinated hourly during the day and that he sometimes urinated every two to three hours.  In an April 2015 substantive appeal, the Veteran wrote that he had stress incontinence and that he had to change absorbent materials between two and three times per day due to urinary leakage.  Such voiding dysfunction warrants a 40 percent rating.  A higher rating is not warranted as the clinical evidence of record does not establish, and the Veteran has not alleged, renal dysfunction, the use of an appliances or the wearing of absorbent materials that must be changed more than four times per day.  38 C.F.R. § 4.115a, 7528.  Finally, the Board notes that the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ and that he does not suffer from a penile deformity.  As such, to compensate him for erectile dysfunction, alone, under Diagnostic Code 7522 would be akin to impermissible pyramiding.  See 38 C.F.R. § 4.14. 

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a rating higher than 40 percent pursuant to any applicable criteria at any point pertinent to this appeal.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's prostate condition been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321 (b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996). Thun v. Peake, 22 Vet. App. 111 (2008).
If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321 (b)(1).   If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected prostate cancer found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  In this regard, the Veteran's 40 percent rating contemplates the functional limitations caused by his frequent daytime urination, frequent nighttime waking to void and the use of absorbent material that required changing two to three times per day where prostate cancer is in remission.  The diagnostic codes in the rating schedule corresponding to malignant neoplasms of the genitourinary system provide disability ratings on the basis of voiding dysfunction. See 38 C.F.R. § 4.115a, Diagnostic Code 7528 (providing ratings on the basis of urinary incontinence and urinary frequency).  In summary, the schedular criteria for malignant neoplasms of the genitourinary system contemplate a wide variety of manifestations of functional loss, to include intermittent urinary leakage.

Therefore, the Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which the disability is rated.  The Veteran's various subjective complaints-including but not limited to urinary frequency and incontinence-are contemplated by the rating criteria under which the disability is rated.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional prostate impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has not otherwise asserted that his residuals of prostate cancer, status-post radiation has actually or effectively rendered him unemployable at any pertinent point.  Under these circumstances, the Board finds that no claim for a TDIU has been raised as a component of the current claim for higher rating, and need not be addressed.

For the foregoing reasons, the Board finds that a 40 percent rating, but no higher, for residuals of prostate cancer, status-post radiation, is warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Restoration of a 100 percent rating for residuals of prostate cancer, status-post radiation was proper; the appeal is denied.

A 40 percent rating for residuals of prostate cancer, status-post radiation, is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


